Name: Commission Regulation (EEC) No 3369/92 of 24 November 1992 amending for the thirteenth time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  documentation
 Date Published: nan

 Avis juridique important|31992R3369Commission Regulation (EEC) No 3369/92 of 24 November 1992 amending for the thirteenth time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 342 , 25/11/1992 P. 0011 - 0020 Finnish special edition: Chapter 3 Volume 46 P. 0029 Swedish special edition: Chapter 3 Volume 46 P. 0029 COMMISSION REGULATION (EEC) No 3369/92 of 24 November 1992 amending for the thirteenth time Regulation (EEC) No 3800/81 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 13 (5) thereof, Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EEC) No 3774/91 (4), in accordance with Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (5), as amended by Regulation (EEC) No 3577/90 (6); Whereas certain wine-grape vine varieties have been examined and found to be suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation (7), as amended by Regulation (EEC) No 3296/80 (8), for the whole of the territory of the United Kingdom and for certain administrative units of Spain, Germany, France and Italy; whereas those varieties should be included in the category of vine varieties provisionally authorized for that territory and those administrative units, in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89; Whereas the classification of wine-grape and table-grape varieties should include, among the varieties authorized and recommended for certain Spanish, German and Italian administrative units, certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89; Whereas experience has shown that wine obtained from certain wine-grape varieties authorized for certain Spanish, German, French and Italian administrative units have proved suitable for producing wine which may be considered as normally of good quality and whereas those varieties should therefore be classified among the varieties recommended for those Spanish, German, French and Italian administrative units in accordance with Article 11 (2) (a) of Regulation (EEC) No 2389/89; Whereas the opportunity of this amendment should be taken to correct the Annex to Regulation (EEC) No 3800/81 in line with the views expressed by the experts in the field; Whereas Commission Regulation (EEC) No 2167/92 (9), as amended by Regulation (EEC) No 2959/92 (10) authorized the vine varieties traditionally cultivated in Portugal for the 1992/93 wine year; whereas the vine varieties authorized in that country should be included in Regulation (EEC) No 3800/81; Whereas a classification of rootstock varieties for the whole of Germany simplifies the structure of the Annex to Regulation (EEC) No 3800/91 without altering its content and is in accordance with Article 3 (2) of Regulation (EEC) No 2389/89; Whereas in order to permit the use of the vine varieties included in this Regulation for the 1992/93 wine year, it should apply from 1 September 1992; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 27. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 356, 24. 12. 1991, p. 36. (5) OJ No L 232, 9. 8. 1989, p. 1. (6) OJ No L 353, 17. 12. 1990, p. 23. (7) OJ No L 248, 1. 11. 1972, p. 53. (8) OJ No L 344, 19. 12. 1980, p. 13. (9) OJ No L 217, 31. 7. 1992, p. 35. (10) OJ No L 298, 14. 10. 1992, p. 8. ANNEX The Annex to Regulation (EEC) No 3800/81 is hereby amended as follows: I. In Title I, subtitle 1, point 'X. PORTUGAL' the following is added (the vine varieties are to be inserted in alphabetical order): X. PORTUGAL 1. Entre Douro e Minho (a) Recommended vine varieties: Alvarinho B, Arinto B, Avesso B, Azal Branco B, Azal Tinto T, Batoca B, BorraÃ §al T, Brancelho T, Espadeiro T, Loureiro B, Padeiro de Basto T, Pedral T, Rabo de Ovelha T, Trajadura B, Vinhao T. (b) Authorized vine varieties: Alicante Bouschet T, Azal Espanhol T, Baga T, Bastardo T, Bical B, Branco Escola B, Branjo T, Cabernet Sauvignon T, Cainho B, Cascal B, Chardonnay B, Diagalves B, DoÃ §al T, Doce T, Dona Branca B, Douradinha B, Esgana Cao B, Esganinho B, Esganoso de Lima B, Espadeiro Mole T, Fernao Pires B, Folgasao B, Gewuerztraminer R, Galego T, Godelho B, Grand Noir T, Labrusco T, Lameiro B, Malvasia Fina B, Malvasia Rei B, Melhorio T, Mourisco T, Pical T, Pinot Branco B, Pinot Tinto T, Rabo de Ovelha B, Riesling B, Sao Mamede B, Sauvignon B, Semilao B, Sousao T, Talia B, Tinto Cao T, Touriga Francesa T, Touriga Nacional T, TransÃ ¢ncora T, Trincadeira Preta T, Verdial T, Verdelho Tinto T, Viognier B. 2. TrÃ ¡s-Os-Montes (a) Recommended vine varieties: Alvarelhao T, Aragonez T, Arinto Branco B, Bastardo T, Bical B, Boal Ratinho B, Cerceal B, Chardonnay B, Cornifesto T, Dona Branca B, Donzelinho Branco B, Donzelinho Tinto T, Esgana Cao B, Fernao Pires B, Folgasao B, Gouveio B, Malvasia Fina B, Malvasia Parda B, Malvasia Preta T, Malvasia Rei B, Marufo T, Moscatel Galego B, Mourisco de Semente T, Periquita T, Pinot Branco B, Pinot Tinto T, Rabigato B, Rabo de Ovelha B, Rufete T, Samarrinho B, Semillon B, SÃ ­ria B, Tinta Barroca T, Tinta Carvalha T, Tinta da Barca T, Tinta Francisca T, Tinta Gorda T, Tinto Cao T, Touriga Brasileira T, Touriga Francesa T, Touriga Nacional T, Trincadeira Preta T, Vinhao T, Viosinho B, Vital B. (b) Authorized vine varieties: Alicante Bouschet T, Alicante Branco B, Alvarelhao Branco B, Aramon T, Arinto B, Avesso B, Baga T, Barreto de Semente T, Bastardo Branco B, Bastardo Roxo R, Batoca B, Brancelho T, Branco ConceiÃ §ao B, Branco de Gouvaes B, Branco de Guimaraes B, Branco Desconhecido B, Branco Especial B, Branco Gigante B, Branco Sr. Joao B, Branco Valente B, Cabernet Franc T, Cabernet Sauvignon T, Camarate T, Caramela B, Carignan T, Carnal B, Carrega Branco B, Carrega Tinto T, Casculho T, Castela T, Casteloa T, Chasselas B, Chardonnay B, Chasselas Roxo R, Chasselas Sabor B, Chasselas Salsa B, CÃ ´dega do Larinho B, Concieira T, Cornichel Branco B, Corropio T, Corval B, Diagalves B, Donzelinho Roxo R, Esgana Cao Tinto T, Estreito Macio B, Farinheira T, Folgasao Roxo R, Gamay T, Gewuerztraminer R, GonÃ §alo Pires T, Gouveio Estimado B, Gouveio Preto T, Gouveio Roxo R, Gouveio Vermelho V, Grand Noir T, Grangeal T, Jaen T, Jampal B, Lourela T, Malvasia Cabral R, Malvasia Fina Roxa R, Malvasia Trigueira R, Merlot T, Mondet T, Moscadet B, Moscatel Galego Tinto T, Moscatel Roxo R, Mourisco Branco B, Mourisco Roxo R, Mourisco TrevÃ µes T, Nevoeira T, Patorra T, PÃ © Comprido B, Petit Bouschet T, Pical T, Pinheira Branca B, Pinheira Roxa R, PortuguÃ ªs Azul T, PraÃ §a B, Preto Martinho T, PromiÃ §ao B, Rabigato FrancÃ ªs R, Rabigato Moreno B, Rabo de Lobo T, Riesling B, Roxo de Vila Flor R, Roxo Rei R, SantarÃ ©m T, Sao Saul T, Sarigo B, Sauvignon B, Sevilhao T, TÃ ¡lia B, Tamarez B, Tinta Aguiar T, Tinta Bragao T, Tinta de Cidadelhe T, Tinta do AurÃ ©lio T, Tinta Engomada T, Tinta Lameira T, Tinta Malandra T, Tinta Martins T, Tinta Melra T, Tinta Mesquita T, Tinta MiÃ ºda de Fontes T, Tinta Mole T, Tinta Pereira T, Tinta Ricoca T, Tinta Rodo T, Tinta Roriz de Penajoia T, Tinta Roseira T, Tinta TabuaÃ §o T, Tinta Valdosa T, Tinta Varejoa T, Tinto Sem Nome T, Touriga Branca B, Verdial T, Verdelho B, ZÃ © do Telheiro T. 3. Beira Litoral (a) Recommended vine varieties: Alfrocheiro Preto T, Alvarelhao T, Amostrinha T, Aragonez T, Arinto B, Azal Tinto T, Baga T, Barcelo B, Bastardo T, Bical B, Boal Ratinho B, Camarate T, Cerceal B, Cerceal Branco B, Diagalves B, Dona Branca B, Encruzado B, Esgana Cao B, Espadeiro T, Fernao Pires B, Gouveio B, Jaen T, Jampal B, Malvasia Fina B, Malvasia Preta T, Marufo T, Periquita T, Rabo de Ovelha B, Rufete T, SÃ ­ria B, Tamarez B, Terrantez B, Tinta MiÃ ºda T, Tinto Cao T, Touriga Francesa T, Touriga Nacional T, Trincadeira Preta T, Uva Cao B, Verdelho B, Vinhao T, Vital B. (b) Authorized vine varieties: Ã gua Santa T, Alicante Bouschet T, Alicante Branco T, Almafra B, Alvar Roxo R, Alvarinho B, Arinto de TrÃ ¡s-os-Montes B, Assaraky B, Azal Branco B, Benfica T, Bical B, Boal Branco B, Boal de SantarÃ ©m B, Boal Espinho B, Boal Vencedor B, BorraÃ §al T, Cabernet Sauvignon T, CampanÃ ¡rio T, Carrega Burros T, Chardonnay B, Cidreiro T, CoraÃ §ao de Galo T, Cornifesto Tinto T, Douradinha B, Galego Dourado B, Gewuerztraminer R, Grand Noir T, Lameiro B, Luzidio B, Malvasia Fina Roxa R, Malvasia Rei B, Merlot T, Monvedro T, Parreira Matias T, Pinot Branco B, Pino Tinto T, PortuguÃ ªs Azul T, Preto Cardana T, Riesling B, Sauvignon B, Seara Nova B, Semillon B, Sercialinho B, TÃ ¡lia B, Tinta Carvalha T, Tinta Francisca T, Tinta Lameira T, Tintinha T, Touriga Brasileira T, Tourigo T, Trajadura B, Trincadeira Branca B, Verdial B, Verdelho Tinto T, Viognier B. 4. Beira Interior (a) Recommended vine varieties: Alfrocheiro Preto T, Alicante Branco B, Alvarelhao T, Aragonez T, Arinto B, Baga T, Barcelo B, Bastardo T, Bical B, Cerceal B, Encruzado B, Fonte Cal B, Gouveio B, Jaen T, Malvasia Fina B, Malvasia Rei B, Marufo T, Moreto T, Periquita T, Rabo de Ovelha B, Rufete T, SÃ ­ria B, Tamarez B, Terrantez B, Tinta Carvalha T, Tinto Cao T, Touriga Nacional T, Tourigo T, Trincadeira Preta T, Uva Cao B, Verdelho B, Vital B. (b) Authorized vine varieties: Ã gua Santa T, Alicante Bouschet T, Alvar Roxo R, Arinto de TrÃ ¡s-os-Montes B, Assaraky B, Barcelo B, Bastardo Espanhol T, Benfica T, Cabernet Sauvignon T, Camarate T, CampanÃ ¡rio T, Chardonnay B, Cidreiro T, CoraÃ §ao de Galo T, Cornifesto Tinto T, Diagalves B, Dona Branca B, Douradinha B, Esgana Cao B, Fernao Pires B, Folgasao B, Folgasao Roxo R, Folha de Figueira B, Gewuerztraminer R, GonÃ §alo Pires T, Grand Noir T, Jampal B, Luzidio B, Malvasia Fina Roxa R, Malvasia Preta T, Monvedro T, Pinot Branco B, Pinot Tinto T, PortuguÃ ªs Azul T, Rabo de Ovelha T, Riesling B, Sauvignon B, Semillon B, TÃ ¡lia B, Tinta Francisca T, Touriga Brasileira T, Verdelho Tinto T, Verdial B, Viognier B. 5. Ribatejo e Oeste (a) Recommended vine varieties: Alfrocheiro Preto T, Amostrinha T, Arinto B, Baga T, Bastardo T, Boal Ratinho B, Cabernet Sauvignon T, Camarate T, Cerceal Branco B, Esgana Cao B, Fernao Pires B, Jampal B, Malvasia B, Moscatel de SetÃ ºbal B, Moscatel Galego B, Moscatel Roxo R, Negra Mole T, Periquita T, Rabo de Ovelha B, Ramisco T, Seara Nova B, SÃ ­ria B, TÃ ¡lia B, Tamarez B, Tinta MiÃ ºda T, Tinta Mole T, Trincadeira Branca B, Trincadeira das Pratas B, Trincadeira Preta T, Vital B. (b) Authorized vine varieties: Ã gua Santa T, Alicante Bouschet T, Alicante Branco B, Almafra B, Alvadurao B, Alvarelhao T, Alvarinho B, Antao Vaz B, Aragonez T, Bical B, Boal Branco B, Boal Carrasquenho B, Boal Espinho B, Boal Vencedor B, Cabernet Franc T, Carignan T, Castelao Branco B, Castelino T, Chardonnay B, Cinsaut T, Corvo T, Dedo de Dama B, Diagalves B, Dona Joaquina B, Fernao Pires Rosado R, Galego Dourado B, Gewuerztraminer R, Grand Noir T, Grenache T, Jacquere B, Loureiro B, Malvarisco T, Malvasia Fina B, Malvasia Rei B, ManteÃ ºdo B, Merlot T, Molar T, Molinha B, Monvedro de Sines T, Moreto T, Moscatel Nunes B, Parreira Matias T, Pinot Branco B, Pinot Tinto T, Preto Cardana T, Riesling B, Roal R, Roupeiro de AlcobaÃ §a B, Rufete T, Sauvignon B, Semillon B, Syrah T, Tannat T, Teinturier T, Tinta Barroca T, Tinta Caiada T, Tinta Carcalha T, Tinta Grossa T, Tintinha T, Tinto Cao T, Tinto de PegÃ µes T, Touriga Francesa T, Touriga Nacional T, Valbom T, Viognier B, Viosinho B, Zinfandel T. (c) Provisionally authorized vine varieties: Alentejana T, Benfica T, Cabinda T, CampanÃ ¡rio T, Lusitano T, Marquinhas B, Mulata T, Primavera T, Tinta de AlcobaÃ §a T. 6. Alentejo (a) Recommended vine varieties: Alfrocheiro Preto T, Alicante Bouschet T, Alicante Branco B, Antao Vaz B, Aragonez T, Arinto B, Bastardo T, Bical B, Diagalves B, Fernao Pires B, Galego Dourado B, Grand Noir T, Malvasia Fina B, Malvasia Rei B, ManteÃ ºdo B, Moreto T, Periquita T, Perrum B, Rabo de Ovelha B, SÃ ­ria B, Tinta Grossa T, Trincadeira das Pratas B, Trincadeira Preta T. (*) Vine variety inserted in the classification as from 1 September 1992, pursuant to Article 11 (1) (1) (b) of Regulation (EEC) No 2389/89. (*) Vine variety inserted in the classification as from 1 September 1992, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89. (b) Authorized vine varieties: Alvarelhao T, Amor-Nao-Me-Deixes T, Amostrinha T, Baga T, Budelho B, Cabernet Sauvignon T, Carignan T, Cerceal Branco B, Chardonnay B, Chasselas B, Cinsaut T, Cornichon T, Cornichon B, Corropio T, Folha de AbÃ ³bora T, Folgasao B, Gewuerztraminer R, Granho B, Grenache T, Lariao B, ManteÃ ºdo Preto T, Moscatel de SetÃ ºbal B, Mourisco Branco B, Pero Pinhao T, Pinot Branco B, Pinot Tinto T, Riesling B, Rufete T, Sauvignon B, TÃ ¡lia B, Teinturier T, Tinta Caiada T, Tinta Carvalha T, Tintinha T, Touriga Nacional T, Viognier B. 7. Algarve (a) Recommended vine varieties: Boal Branco do Algarve B, Monvedro do Algarve T, Negra Mole T, Periquita T, SÃ ­ria B. (b) Authorized vine varieties: Alicante Bouschet T, Almenhaca B, Arinto B, ArjunÃ §ao T, Bastardo T, Beba B, Boal Roxo R, Boal Barreiro B, Boal Cachudo B, Cabernet Sauvignon T, Calrao T, Chardonnay B, Crato Espanhol B, Diagalves B, Gewuerztraminer R, Leira B, ManteÃ ºdo do Algarve B, Merlot T, Moreto T, Moscatel de SetÃ ºbal B, Moscatel Galego B, Moscatel Roxo R, Pau Ferro T, Perrum B, Pexem T, Pinot Branco B, Pinot Tinto T, Rabo de Ovelha B, Riesling B, Sabro B, TÃ ¡lia B, Tamarez B, Terrantez B, Trincadeira Preta T, Viognier B. 8. Madeira (a) Recommended vine varieties: Bastardo T, Boal B, Esgana Cao B, Folgasao B, Malvasia CÃ ¢ndida B, Malvasia Roxa R, Moscatel B, Tinta T, Tinta Negra Mole T, Verdelho Branco B, Verdelho Tinto T. (b) Authorized vine varieties: Ã gua Santa T, Alvarinho LilÃ ¡s B, Arns Burguer B, Bastardo Espanhol T, Cabernet Sauvignon T, CampanÃ ¡rio B, Caracol B, Carao de MoÃ §a B, Chardonnay B, Chenin B, Complexa T, Deliciosa T, Ferral T, Generosa B, Grenache T, Listrao Roxo R, Malvasia Babosa B, Malvasia Bianca B, Malvasia Branca de S. Jorge B, Malvasia CÃ ¢ndida Romana B, Malvasia de Oeiras B, Malvasia Fina B, Malvasia Rei B, Mario Feld T, Merlot T, Mindelo T, Perigo B, Pinot Branco B, Pinot Gris R, Portalegre T, Riesling B, Rio Grande B, Sauvignon blanc B, Spatburgunder T, Syrah T, TÃ ¡lia B, Tinta Barroca T, Tinta de Lisboa T, Tinta do Porto Santo T, Touriga Francesa T, Touriga Nacional T, Triunfo T, Valveirinho B. 9. Azores (a) Recommended vine varieties: AgronÃ ³mica T, Arinto B, Bastardo T, Bical B, Cabernet Sauvignon T, Complexa T, Esgana Cao B, Fernao Pires B, Galego Dourado B, Generosa B, Malvasia Branca B, Periquita T, Ramisco Tinto T, Riesling B, Rio Grande B, Rufete T, Saborinho T, Seara Nova B, Terrantez da Terceira B, Terrantez do Pico B, Touriga Nacional T, Verdelho dos AÃ §ores B, Verdelho Roxo R, Vital B. (b) Authorized vine varieties: Ã gua Santa T, Alfrocheiro Preto T, Alvarinho B, Alvarinho LilÃ ¡s B, Baga T, Boal B, Camarate T, CastÃ ¡lia B, Deliciosa T, Diagalves B, Jampal B, Loureiro B, Moscatel de SetÃ ºbal B, Naia B, Tinta da Graciosa T, Tinta de AlcobaÃ §a T, Trincadeira Branca B, Triunfo T. II. In title II, the following is added: VII. PORTUGAL (a) Recommended vine varieties: Aledo B, Alphonse LavallÃ ©e T, Cardinal R, De Tunis T, Dominga B, Dona Maria B, Early Cardinal R, Ferral Carpinteiro T, Flame Seedless R, ItÃ ¡lia B, Major B, Monnucka T, Moscatel de Hamburgo T, Moscatel de MÃ ¡laga B, NapolÃ ©on T, Pirovano 75 B, Prune de Cazouls T, Red Hanepoot R, Rosaky B, Ruby Seedlees T, Sultanina B, Valenci B. (b) Authorized vine varieties: Ahmour-bon-Ahmour R, Alicante Encarnado T, Ana Maria B, Autumn Black T, Baresana B, Barlinka T, Bellevue B, Bien Bonne B, Black Corinth T, Blush Seedless R, Centennial Seedless B, Chasselas B, Chasselas DorÃ © B, Cibele B, Corrin Seedless B, Dabouki B, Danam B, Danlas B, Datal B, DauphinÃ © R, Dawn Seedless B, De Denia T, Delight B, Dedo de Dama B, Dedo de Dama R, Delizia di Vaprio B, Diagalves B, Diamante Negro T, Dika I T, Dika II T, Dimar B, Dona Ana B, Donago B, Early Superior Seedless B, Emperor T, Emerald Seedless B, Ferle 67 R, Ferle 50 T, Ferle I T, Ferle 76 T, Ferle 95 T, Ferle 101 T, Ferle de PegÃ µes T, Ferle de Tavira T, Ferral Rosado R, Ferral Tamara T, Fiesta B, Frankenthal T, Gloria Hungaria B, Goyara B, GM 2241 B, Gros Colman T, Gros Maroc T, King's Ruby R, Lival T, Marburgo T, Maria T, Merbein Seedless B, Mireille B, Moscatel 51 B, Moscatel D. Ana B, Moscatel de AlcobaÃ §a B, Moscatel Faustino B, Moscatel Fino, Moscatel LilÃ ¡s R, Moscatel Natividade B, Moscatel de Oeiras B, Moscatel PÃ ©rola B, Moscatel Preto de Oeiras T, Moscatel Rosa R, Moscatel Rosado R, Moscatel Roxo R, Moscatel Tarike T, Mostaky, Muscat Cannon Hall B, Nalmar T, Ohanez B, Olimpia B, Oreana B, Panse PrÃ ©coce B, Perlaut B, Perlette B, PÃ ©rola de Csaba B, PÃ ©rola Negra T, Pintadinha I B, Pintadinha II B, Primus B, Princesa B, Queen R, Red Globe R, Red Ohanez R, Reine des Vignes B, Ribol T, Schneider B, Super Lavalle R, Superior Seedless B, Tempora B, Termidoro B, Thomuscat T, Thomuscat B, Tricana B, Uva Rosa R, Volta T. III. In Title III (B), the following is added: III. PORTUGAL 1. With regard to the production of wine spirits: (a) Recommended vine varieties: Alicante Branco B, Cabinda T, Marquinhas B, SeminÃ ¡rio B, TÃ ¡lia B. (b) Authorized vine varieties: All the varieties of wine grapes recommended for each region. 2. With regard to the production of grapes used for canning: (a) Recommended vine varieties: Canner Seedless B, Dona Maria B, Pirovano 75 B, Rosaki B, Sultanina B. (b) Authorized vine varieties: None. 3. With regard to dried grape production: (a) Recommended vine varieties: Dona Maria B, Cardinal R, Early Cardinal R, Flame Seedless R, Major B, Monnucka T, Moscatel de SetÃ ºbal B, Pirovano 75 B, Ruby Seedless T, Sultanina B. (b) Authorized vine varieties: Apirosa B, Autumn Black T, BelÃ ©m B, Black Corinth T, Blush Seedless R, Catrica B, Centennial Seedless B, Cibele B, Corrin Seedless B, Dawn Seedless B, Delight B, Dika II T, Early Superior Seedless B, Emerald Seedless B, Fiesta B, Formosina B, Jorana B, Merbein Seedless B, Namor B, Oreana B, Perlette B, Restina B, Rocana B, Romanina B, Santanina B, Schneider B, Superior Seedless B, Thomuscat T, Triana B, Tricana B, Varina B. IV. In Title IV (B), the following is added: IV. PORTUGAL (a) Recommended rootstock varieties: Aramon No 3, Cordifolia, Riparia Glabra, Rupestris du Lot, Riparia Gloire de Montpellier, Solonis, 3309 Couderc, 1616 Couderc, 161-49 Couderc, 157-11 Couderc, 41 B Millardet et de Grasset, 420 A Millardet et de Grasset, 101-14 Millardet et de Grasset, 106-8, 99 Richter, 110 Richter, 196-17 Castel, 216-3 Castel, 4010 Castel, 775 Paulsen, 779 Paulsen, 1045 Paulsen, 1103 Paulsen, 1447 Paulsen, 140 Ruggeri, 225 Ruggeri, 44-53 MalÃ ©gue, Kober 5 BB, Kober 125 AA, Teleki 5BB, Teleki 5 C, 5 C Geisenheim, Teleki 8 B, Teleki 8 B SÃ ©lection Ferrari, SÃ ©lection Oppenheim No 4, Corriola, 34 EM, 333 EM, 17-37, G1, RSB1, 444-6, Gravesac, Fercal, Sori. (b) Authorized rootstock varieties: Barco do Portos, Bicadinha, Casca de Carvalho, Cascavelos, Filipe Peludo, Perre, 93-5, 31-5, 57 R. V. In Title I, subtitle 1, the point 'VIII. UNITED KINGDOM' is amended as follows (the vine varieties are to be inserted in alphabetical order): the following varieties are added to the category of authorized vine varieties: Chasselas B (*), Dornfelder N (*), Elbling B (*), Red Elbling Rg (*), Findling B (*), GM 6494/5 N (*), Kernling B (*) and Riesling B (*). VI. In Title I, subtitle 1, the point 'IX. SPAIN' is amended as follows (the vine varieties are to be inserted in alphabetical order): 9. RegiÃ ³n Central A. Comunidad AutÃ ³noma de Madrid: the following varieties are added to the category of authorized varieties: Cabernet Sauvignon T (*), Merlot T (*), Parellada B (*), TorrontÃ ©s B (*) and Viura B (*). 10. RegiÃ ³n Levantina B. Comunidad AutÃ ³noma de Murcia - the variety AirÃ ©n B is added to the category of recommended varieties, - the varieties Cabernet Sauvignon T (*) and Merlot T (*) are added to the category of authorized vine varieties and the variety AirÃ ©n B is deleted. 12. RegiÃ ³n Canaria Comunidad AutÃ ³noma de Canarias Provincias: Las Palmas, Santa Cruz de Tenerife - the varieties Bermejuela B, Diego B and Pedro XimÃ ©nez B are added to the category of recommended vine varieties and the variety Diego T is deleted, - the varieties Albillo B (*), Bastardo blanco (*), Bastardo negro (*), Castellana negra T (*), Forastera blanca B (*), Malvasia rosada T, Moscatel negro T (*), Sabro B (*), Tintilla (*), TorrontÃ ©s B and Vijariego negro T (*) are added to the category of authorized vine varieties and the varieties Pedro XimÃ ©nez B, Vermejuela B and Vijiriego B are deleted. VII. In Title II, point 'VI. SPAIN' is amended as follows (the vine varieties are to be inserted in alphabetical order): - the following varieties are added to the category of recommended vine varieties: Sugra One B (*) or Superior Seedless B and Sugra Five B (*) or Early Superior Seedless B, - the variety Sugra Five B (*) or Superior Seedless B is deleted from the category of authorized vine varieites. VIII. In Title III (B), the following is added: III. SPAIN With regard to dried grape production: (a) recommended vine varieties: none; (b) authorized vine varieties: Sugra One B (*) and Sugra Five B (*). IX. In Title I, subtitle 1, point 'II. GERMANY' is amended as follows (the vine varieties are to be inserted in alphabetical order): 11. Regierungsbezirk Unterfranken: - the varieties Perle Rs and Rieslaner B are added to the category of recommended vine varieties, - the variety Rieslaner B is deleted from the category of authorized vine varieties and the asterisk (*) after the variety Domina N in that category is deleted. 12. Regierungsbezirk Mittelfranken: - (reminder: same vine varieties as for Regierungsbezirk Unterfranken). 13. Regierungsbezirk Oberfranken, Landkreis Bamberg: - same varieties as for Regierungsbezirk Unterfranken. 14. Regierungsbezirk Niederbayern, Landkreis Landshut: - same vine varieties as for Regierungsbezirk Unterfranken. (*) Vine variety inserted in the classification as from 1 September 1992, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89. (*) Vine variety inserted in the classification as from 1 September 1992, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89. (*) Vine variety inserted in the classification as from 1 September 1992, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89. 15. Regierungsbezirk Oberpfalz, Landkreis Regensburg: - same vine varieties as for Regierungsbezirk Unterfranken. 16. Regierungsbezirk Schwaben, Landkreis Lindau: - same vine varieties as for Regierungsbezirk Unterfranken. 19. Land Sachsen-Anhalt: The varieties Hoelder B (*), Irsay Oliver B (*), Perle Von Zala B (*), Mopr B (*), Domina N (*), Dunkelfelder N (*), Muellerrebe N (*), Blauer Limberger N (*), Roter Traminer Rs (*), Andre N (*), and Blauer Zweigelt N (*) are added to the category of authorized vine varieties. X. In title I, point 'IV. FRANCE' is amended as follows (the vine varieties are to be inserted in alphabetical order): 6. DÃ ©partement Alpes-Maritimes: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 7. DÃ ©partement de l'ArdÃ ¨che: In point A and point B: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 11. DÃ ©partement de l'Aude: In point A and point B: - the variety Aranel B is added to the category of recommended vine varieties, - the variety EkigaÃ ¯na N (*) is added to the category of authorized vine varieties and the variety Aranel B is deleted from that category. 13. DÃ ©partement des Bouches-du-RhÃ ´ne: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 16. DÃ ©partement de la Charente: - the variety Montils B is added to the category of recommended vine varieties, - the variety Montils B is deleted from the category of authorized vine varieties. 17. DÃ ©partement de la Charente-Maritime: - the variety Montils B is added to the category of recommended vine varieties, - the variety Montils B is deleted from the category of authorized vine varieties. 20. DÃ ©partement de la Haute-Corse et de la Corse du Sud: - the variety Aranel B is added to the category of recommended vine varieties, - the varieties Murescola N (*) and Muresconu N (*) are added to the category of authorized vine varieties and the variety Aranel B is deleted from that category. 24. DÃ ©partement de la Dordogne: - the varieties Aranel B and Montils B (37) are added to the category of recommended vine varieties, - the varieties Aranel B and Montils B (37) are deleted from the category of authorized vine varieties. 26. DÃ ©partement de la DrÃ ´me: In point A and point B: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 30. DÃ ©partement du Gard: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 31. DÃ ©partement de la Haute-Garonne: - the variety Aranel B is added to the category of recommended vine varieties, - the variety EkigaÃ ¯na N (*) is added to the category of authorized vine varieties and the variety Aranel B is deleted from that category. 32. DÃ ©partement du Gers: - the variety Aranel B is added to the category of recommended vine varieties, - the variety EkigaÃ ¯na N (*) is added to the category of authorized vine varieties and the variety Aranel B is deleted from that category. 33. DÃ ©partement de la Gironde: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 34. DÃ ©partement de l'HÃ ©rault: - (reminder: same vine varieties as for Gard). 40. DÃ ©partement des Landes: - the variety Aranel B is added to the category of recommended vine varieties, - the variety EkigaÃ ¯na N (*) is added to the category of authorized vine varieties and the variety Aranel B is deleted from that category. 46. DÃ ©partement du Lot: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 47. DÃ ©partement du Lot et Garonne: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 64. DÃ ©partement des PyrÃ ©nÃ ©es-Atlantiques: - the variety EkigaÃ ¯na N (*) is added to the category of authorized vine varieties. 65. DÃ ©partement des Hautes-PyrÃ ©nÃ ©es: - (reminder: same vine varieties as for PyrÃ ©nÃ ©es-Atlantiques). 66. DÃ ©partement des PyrÃ ©nÃ ©es-Orientales: - (reminder: same vine varieties as for Gard). 81. DÃ ©partment du Tarn: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 82. DÃ ©partement du Tarn et Garonne: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 83. DÃ ©partement du Var: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. 84. DÃ ©partement du Vaucluse: - the variety Aranel B is added to the category of recommended vine varieties, - the variety Aranel B is deleted from the category of authorized vine varieties. XI. In Title IV, part B, point 'I. GERMANY' is replaced by the following: I. GERMANY Recommended rootstock varieties: Berlandieri x Riparia Kober 125 AA Berlandieri x Riparia Kober 5 BB Binova Boerner 161-49 Couderc Dr Decker-Rebe 5C Geisenheim Geisenheim 26 Riparia x Rupestris 3309 Couderc SÃ ©lection Oppenheim no 4 Teleki 8 B. XII. In Title I, subtitle 1, point 'V. ITALY' is amended as follows (the vine varieties are to be inserted in alphabetical order): 3. Provincia di Asti: - the variety Pelaverga N is added to the category of authorized vine varieties. 4. Provincia di Cueno: - the variety Quagliano N (*) is added to the category of authorized vine varieties. 6. Provincia di Torino: - the variety Pelaverga N is added to the category of authorized vine varieties. 11. Provincia di Pordenone: - the varieties Sciaglin B, Ucelut B, Forgiarin N and Piculit-Neri N are added to the category of authorized vine varieties. 39. Provincia di Piacenza: - the varieties Marsanne B and Malvasia Rosa Rs are added to the category of authorized vine varieties. 50. Provincia di Siena: - the variety Vermentino B is added to the category of authorized vine varieties. 51. Provincia di Ancona: - the varieties Cabarnet Franc N, Pinot Bianco B and Riesling Italico are added to the category of authorized vine varieties. 53. Provincia di Macerata: - the variety Riesling Italico B is added to the category of authorized vine varieties. 54. Provincia di Pesaro: - the varieties Lacrima N and Pinot Nero N are added to the category of recommended vine varieties, - the variety Pinot Bianco is added to the category of authorized vine varieties and the varieties Lacrima N and Pinot Nero N are deleted from that category. 56. Provincia di Terni: - the varieties Pinot Bianco B, Riesling Italico B, Tocai Friulano B, Moscato Bianco B, Vernaccia di S. Gimignano, Cabernet Franc N and Aleatico N are added to the category of authorized grape varieties. 79. Provincia di Catanzaro: - the variety Moscato Bianco B is added to the category of authorized vine varieties. XIII. In Title II, point 'IV. ITALY' is amended as follows (the vine varieties are to be inserted in alphabetical order): 17. Regione Basilicata: - the varieties Matilde B, Michele Palieri N, Canner B, Don Mariano N, Red Flame N, Ruby Seedless N, Sugra Five B, Sugra One B, Argentina Rs, Arizul B, Carina Rs, Imperatrice Rs, Moscatuel Rs, Nerona N, Noica Rs, Pasiga N, Patrizia Rs, Perlon B and Rutilia B are added to the category of authorized vine varieties. XIV. In the Annex to Regulation (EEC) No 3800/81: - notes (57), (58) and (63) are deleted.